DETAILED ACTION
This office action is responsive to the amendment filed February 23, 2021. By that amendment, claims 1, 4, 15, and 18-20 were amended; and claims 2, 3, 8, 9, 16, and 17 were canceled. Claims 1, 4-7, 10-15, and 18-20 stand pending, though claims 15 and 18-20 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejection of claims 2 and 3 under 35 USC 112 was overcome by cancellation of the claims. 
Applicant's arguments regarding the rejections of claims 1, 4 and 5 under 35 USC 102 in view of Bhadri, in view of the amendments filed February 23, 2021, have been fully considered and are found persuasive. The rejection is hereby withdrawn. 
Applicant's arguments regarding the rejections of claims 1, 4, 5, 8 and 9 under 35 USC 103 in view of Lopez and Dowling, in view of the amendments filed February 23, 2021, have been fully considered but are respectfully not found persuasive. 
The arguments state that the prior art combination fails to teach the particulars of the location of the self-illuminating material. Examiner does not necessarily agree and is of the position that there is no reason to think that the teaching of Dowling requires each and every part of the Lopez device to be self-illuminating by the proposed combination. However, in order to move forward with compact prosecution, examiner will withdraw 
Consideration of Negative Limitation Being New Matter – Properly Supported
Examiner has given careful consideration to originally provided support being present for the claim term “…sealing element, which does not contain a self-illuminating material…”  At [0042], instant, it is agreed that support can be found for this limitation: “For example, phosphors may be mixed into the plastic used for making the hub and/or into the elastomer (e.g., silicone) used for making the sealing element...” Examiner is of the position that such provides sufficient basis for support being provided for the limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 2010/0274093 A1) in view of Dowling et al. (US 2005/0099824 A1).
Regarding claims 1 and 4, Shelton teaches a cannula device for a surgical procedure as at fig. 6A. The device includes:
a tube 86a capable of permitting entry some inferentially referred to surgical instrument [0008], 
is capable of acting as a stop for limiting advancement of the tube into an eye to prevent the tube from completely entering the eye (note wide range of sizes and variety of usages of the device as disclosed at [0002]); and 
a sealing element [0008], [0051] configured to seal a passage through the tube when the sealing element is in a relaxed condition, wherein the sealing element comprises one or more slits to allow passage of the surgical instrument (note e.g. fig. 1, elements 24a-c); 
wherein the hub 87a circumscribes the sealing element 24a, which does not contain a self-illuminating material. The hub 87a includes a visual indicator [0063] in the form of lights of various color, such that the hub forms an illuminated circular target around the one or more slits in the sealing element 24a to act as a target for insertion of the surgical instrument into the one or more slits during the surgical procedure. 

Shelton fails to teach the visual indicator being in the form of a “self-illuminating material”, but rather in the form of “colored lights”.  
Dowling teaches attachment of visual indicators and/or lighting means to prior art surgical tools [0125-0127]. The lighting sources are taught to be self-illuminating materials in the form of phosphors or phosphorescent sources [0082], [0096], [0106], etc. Light sources can be arranged in many different orientations including distributed throughout the structure [0083]. The housing can be formed of transparent or translucent materials [0123]. Dowling teaches self-illuminating materials and other lights (fluorescent, LED, etc.) to be functional equivalent [0082].

Examiner notes that the “on/off button” disclosed in Shelton’s visual indicator [0063] is an optional component – therefore producing a light without a switched power supply is not a ‘teaching away’ from substitution of a different type of non-switched light source. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Dowling et al. (US 2005/0099824 A1) and Sher (US 5,556,417).
Regarding claim 6, the combination of Shelton and Dowling suggests the limitations of claim 4, but fails to specify the phosphor being zinc sulfide.
Sher teaches a surgical device for eye surgery including portions which are coated with phosphors, including zinc sulfide (col. 3, lines 53-60).
It would have been obvious to form the combination device with the phosphorescent source of Dowling being zinc sulfide, since Sher has taught that this is a known type of phosphor known for use as a medical phosphor in eye surgery.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton  in view of Dowling et al. (US 2005/0099824 A1) and Kenealy, III et al. (US 2006/0085005 Al).
Regarding claim 7, the combination of Lopez and Dowling suggests the limitations of claim 4, but fails to specify the phosphor being strontium aluminate.
Kenealy teaches a surgical device including portions which are coated with phosphors, including strontium aluminate (claim 66, [0040], etc.).
It would have been obvious to form the combination device with the phosphorescent source of Dowling being strontium aluminate, since Sher has taught that this is a known type of phosphor known for use in surgical situations.

Allowable Subject Matter
Claims 10-14 stand allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799